Exhibit 10.1
 
CONSULTING AGREEMENT
 
CONSULTING AGREEMENT dated this 20th day of June 2011 by and between Guess?,
Inc. (the “Company”) and Maurice Marciano (“Marciano”).
 
WITNESSETH:
 
WHEREAS, Marciano serves as an executive Chairman of the Company’s Board of
Directors (the “Board”) pursuant to that certain Amended and Restated Executive
Employment Agreement dated as of December 18, 2008 (the “Employment Agreement”);
 
WHEREAS, Marciano desires to retire from his position as an officer and employee
of the Company (but not as Chairman of the Board) at the end of the Company’s
current fiscal year on January 28, 2012 (the effective date of such retirement
is referred to as the “Retirement Date”) and to provide consulting services to
the Company following the Retirement Date as the Board may reasonably consider
appropriate; and
 
WHEREAS, the parties desire to set forth their respective rights and obligations
regarding Marciano’s consulting arrangement.
 
NOW, THEREFORE, in consideration of the covenants set forth herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
 
 
1. Consulting Period.  On the Retirement Date, the Company agrees to retain
Marciano as a consultant to provide the services described in Section 2 below
from the Retirement Date until the second (2nd) anniversary of the Retirement
Date (the “Consulting Period”), as provided in this Consulting Agreement.
 
2. Consulting Services.  Marciano shall provide such consulting services to the
Company as reasonably requested by the Board from time to time; provided that
Marciano and the Company agree that in no event will the Company require, nor
will Marciano perform, a level of services during the Consulting Period that
would result in Marciano not having a “separation from service” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”)) from the Company and its subsidiaries on the Retirement
Date.  These services may include but are not limited to actively participating
in major marketing or sales initiatives, performing any transition and
integration services related to the Company’s business and cooperating with the
Company regarding any litigation initiated involving matters of which Marciano
has particular knowledge (the “Consulting Services”).  Marciano agrees to be
available up to seven days per month during the Consulting Period to perform the
Consulting Services.  The Consulting Services will be performed at such times as
are reasonably requested by the Company after reasonable consultation with
Marciano.  Marciano shall provide these services in Los Angeles, California,
provided that Marciano shall be required to travel for business and client
meetings as reasonably requested by the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Fees.  As compensation for the Consulting Services, the Company shall pay
Marciano five hundred thousand dollars ($500,000) per annum during the
Consulting Period.  Fees shall be paid monthly in arrears by the 15th day of the
following month.  Should Marciano die or become “disabled” (within the meaning
of the Employment Agreement) during the Consulting Period, the Company shall
make a lump sum cash payment to Marciano (or, in the event of his death, to his
estate) of an amount equal to the remaining payments owed through the end of the
Consulting Period, with such payment to be made as soon as practicable (but in
all events within thirty (30) days) following the date of Marciano’s death or
the date Marciano becomes “disabled.” Marciano shall not be entitled to
participate, and shall not participate in, any employee benefit plan providing
benefits to Company employees, whether presently in force or adopted subsequent
to this Consulting Agreement, with respect to his Consulting
Services.  Notwithstanding the foregoing, Marciano shall retain all compensation
and benefits that continue past his Retirement Date pursuant to the terms of
this Consulting Agreement, the Employment Agreement or otherwise, including,
without limitation, his lifetime retiree medical benefits provided for under the
Employment Agreement.  All reasonable and necessary business expenses incurred
by Marciano in the performance of the Consulting Services shall be promptly
reimbursed by the Company in accordance with the Company’s standard expense
reimbursement policies applicable to independent contractors.  However, Marciano
shall not be entitled to receive any home security or other perquisites or
benefits (other than the provision of an automobile in a manner consistent with
its past practice) following the Retirement Date.
 
4. FY 2012 Bonus.  Marciano shall receive an annual cash incentive bonus for the
Company’s current fiscal year (fiscal 2012) (the “FY 2012 Bonus”) pursuant to
the terms of the Employment Agreement and the Company’s Annual Incentive Bonus
Plan (and, if appropriate, the Company’s 2004 Equity Incentive Plan), provided
that the amount of the FY 2012 Bonus paid to Marciano shall not be less than
Marciano’s Target Bonus (within the meaning of the Employment
Agreement).  During the Consulting Period, Marciano shall not be eligible to
participate in the Company’s annual bonus or other cash incentive compensation
plans or programs, or to otherwise earn any bonus or cash incentive fees for the
Consulting Services.
 
5. Equity Based Incentive Awards.  Marciano shall not be eligible to receive
equity or other non-cash awards under the Company’s 2004 Equity Incentive Plan,
any successor plan or otherwise with respect to his provision of the Consulting
Services.  Notwithstanding anything to the contrary in the award agreements
evidencing Marciano’s stock options, restricted stock awards or other equity
awards that are currently outstanding and not otherwise vested or scheduled to
vest in accordance with their terms on or before the Retirement Date (the
“Outstanding Unvested Equity Awards”), any Outstanding Unvested Equity Awards
shall not terminate or be forfeited on the Retirement Date so long as Marciano
continues to serve on the Board immediately following the Retirement
Date.  Instead, any Outstanding Unvested Equity Awards shall continue to become
vested and exercisable based on Marciano’s continued service as a member of the
Board, on the same basis as if he had remained an employee of the Company for
the period of time he continues to serve on the Board, with each installment of
such Outstanding Unvested Equity Awards becoming vested and exercisable on the
applicable vesting date as long as Marciano continues to serve as a member of
the Board through the applicable vesting date.  With respect to any Outstanding
Unvested Equity Awards that are stock options, the date Marciano ceases to serve
as a member of the Board shall be treated as Marciano’s “Severance Date” for
purposes of the applicable award agreements, and Marciano will be considered to
have retired from the Company on such Severance Date for purposes of such award
agreements.  In addition, and notwithstanding anything to the contrary in the
Employment Agreement, Marciano shall not be eligible to receive any performance
share, stock option or other awards under the Company’s 2004 Equity Incentive
Plan or any successor plan with respect to his employment by the Company during
the Company’s current fiscal year (fiscal 2012).  For the avoidance of doubt,
nothing in this Section 5 is intended as, nor shall be construed as, an
amendment to the terms of any of Marciano’s stock options, restricted stock
awards or other equity awards that are not Outstanding Unvested Equity Awards
(i.e., equity awards that are currently vested or scheduled to vest in
accordance with their terms on or before the Retirement Date).
 
 
2

--------------------------------------------------------------------------------

 
 
6. Resignation.  Marciano hereby agrees to resign as an employee and officer of
the Company and any affiliate or subsidiary of the Company, and from any board
of directors, board of managers or similar positions (other than as a member of
the Board) or employee benefit plan or other committee, effective as of the
Retirement Date.  Marciano’s resignation as described above shall be treated as
a termination of employment due to “Retirement” under the Employment Agreement;
provided, however, that in no event shall such treatment in any way be
interpreted to reduce or otherwise limit his rights as provided hereunder,
including, but not limited to, full payment of his FY 2012 Bonus under Section 4
of this Consulting Agreement and continued rights with respect to Outstanding
Unvested Equity Awards under Section 5 of this Consulting Agreement based on
service with the Board.  The parties hereby agree that the Executive will have a
“separation from service” (within the meaning of Section 409A) from the Company
and its subsidiaries on the Retirement Date, and that payment of the Executive’s
accrued benefits as of such date shall be made under the Guess?, Inc.
Supplemental Executive Retirement Plan and the Guess?, Inc. Nonqualified
Deferred Compensation Plan in accordance with the terms of each such plan and
the Executive’s elections thereunder.
 
7. Non-Employee Director Compensation.  During the Consulting Period, Marciano
shall be eligible to receive any compensation provided to the non-employee
members of the Board pursuant to the Company’s generally applicable non-employee
director compensation arrangements, and nothing in this Consulting Agreement
shall limit Marciano’s rights to receive additional compensation for his
services as a member of the Board following the Retirement Date.
 
8. Status.  Marciano acknowledges and agrees that his status at all times during
the Consulting Period shall be that of an independent contractor.  Marciano
hereby waives any rights to be treated as an employee or deemed employee of the
Company or any of its affiliates for any purpose following his termination of
employment at the Retirement Date except as provided under his Employment
Agreement.  The parties hereby acknowledge and agree that the compensation
provided for in Section 3 shall represent fees for Consulting Services provided
by Marciano as an independent contractor, and shall be paid without any
deductions or withholdings for taxes.  The Company may withhold from any and all
amounts payable with respect to the FY 2012 Bonus and the Outstanding Unvested
Equity Awards such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
9. Retained Property.  During the Consulting Period, Marciano shall retain all
property of the Company in his possession, including, but not limited to, credit
cards, security key cards, telephone cards, car service cards, computer software
or hardware, Company identification cards, Company records and copies of
records, correspondence and copies of correspondence and other books or manuals
issued by the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
10. Assignability.  Marciano may not assign or transfer this Consulting
Agreement or any of Marciano’s rights, duties or obligations hereunder.  The
Company may assign this Consulting Agreement to any person or entity acquiring
all or substantially all of the assets (by merger or otherwise) of the Company
so long as such person, entity or affiliate assumes the Company’s obligations
hereunder.
 
11. Entire Agreement.  This Consulting Agreement constitutes the full and
complete understanding and agreement of the parties hereto with respect to
engaging Marciano as a consultant to the Company on the Retirement Date.  This
Consulting Agreement may not be changed or amended orally, but only by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought.  Marciano shall continue to be
employed by the Company pursuant to the terms of the Employment Agreement until
the Retirement Date.
 
12. Divisibility.  If any one or more of the provisions of this Consulting
Agreement or any application thereof shall be invalid, illegal or unenforceable
in any respect, the validity, legality or enforceability of the remaining
provisions and other application thereof shall not in any way be affected or
impaired.
 
13. Applicable Law.  This Consulting Agreement shall be governed by, and the
rights and obligations of the parties determined in accordance with, the laws of
the State of California as in effect for contracts made and to be performed in
the State of California.
 
14. Survival.  All of the Company’s obligations hereunder shall survive the
termination of this Consulting Agreement.
 
15. Counterparts.  This Consulting Agreement may be executed in counterparts,
each of which shall be deemed an original, all of which shall together
constitute one and the same Consulting Agreement.  One or more counterparts of
this Consulting Agreement may be delivered by facsimile or photographic copy of
the signed counterpart, with the intention that delivery by such means shall
have the same effect as delivery of an original counterpart thereof.
 
16. Section 409A.  It is intended that any amounts payable under this Consulting
Agreement and the Company’s and Marciano’s exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty or
interest under Section 409A.  This Consulting Agreement shall be construed and
interpreted consistent with that intent.  Any reimbursement payment due to
Marciano under Section 3 shall be paid on or before the last day of Marciano’s
taxable year following the taxable year in which the related expense was
incurred.  Any reimbursement payment due to Marciano pursuant to Section 3 is
not subject to liquidation or exchange for another benefit and the amount of
such expenses eligible for reimbursement that Marciano receives in one taxable
year shall not affect the expenses eligible for reimbursement that Marciano
receives in any other taxable year.


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Consulting Agreement
as of the day and year first above written.
 
 
 

 
MAURICE MARCIANO
                      /s/ Maurice Marciano  

 
 
 

 
GUESS?, INC.
                      /s/ Dennis R. Secor              
By:
Dennis R. Secor
           
Its:
Senior Vice President and       Chief Financial Officer  

 
 
5

--------------------------------------------------------------------------------

 